Certiorari dismissed, March 7, 2011



                               UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6456


WILLIAM CLAYTON MCKINNEDY, III,

                Plaintiff - Appellant,

          v.

MRS.   CECIL   REYNOLDS,  Warden  at   Kershaw   Correctional
Institution and et al.; MR. ROBERT E. WARD, a/k/a Bob Ward;
JON OZMINT; MARK SANFORD; MIKE FAIR; HENRY DARGAN MCMASTER;
MS. MARY COLEMAN; MS. SANDRA BOWIE; MS. A. HARDIN; MRS. A.
SELLERS;    JEROME   ARMSTRONG;   MR.   SYLVESTA    ROBINSON,
Investigator; JAMES WAKELEY; BECKWITH, NFN; JAMES BAYTES;
ROBERT HUGGINS, a/k/a Bob Huggins; JERRY WASHINGTON; T.
SMITH; MRS. PRICE, Contraband Sgt of Palmetto; SEWARD; NFN
DUBOSE; PATRICIA CAUDLE, Officer at Medical; DAVID M.
TATARSKY; ROBERT WESLEY JACOBS; OSCAR FAULKENBERRY; CAPTAIN
THOMAS, Kershaw Correctional Institution; DANIEL J. MURPHY,
Inspector General of SCDC; LINDA J. MARTIN, OPNS, Secretary
General Counsel, SCDC’s headquarters; DENNIS PATTERSON, SCDC
General Counsel Office,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cv-03169-HMH)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William Clayton McKinnedy, III, Appellant Pro Se.      Steven
Michael Pruitt, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON,
Greenwood, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              William Clayton McKinnedy, III, appeals the district

court’s orders substantially accepting the recommendation of the

magistrate        judge    and       denying    relief       on   his    42    U.S.C.   § 1983

(2006) complaint and denying his motion for reconsideration. ∗                              We

have       reviewed       the    record        and    find        no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.        McKinnedy         v.   Reynolds,       No.     6:08-cv-03169-HMH          (D.S.C.

Feb. 5, 2010).            We deny McKinnedy’s motion for appointment of

counsel and dispense with oral argument because the facts and

legal      contentions      are       adequately       presented        in    the    materials

before      the   court     and       argument       would    not      aid    the   decisional

process.

                                                                                      AFFIRMED




       ∗
       Because the case was dismissed on summary judgment, the
district   court   did   not   adopt   the   magistrate   judge’s
recommendation to count the dismissal as a “strike” for purposes
of the Prison Litigation Reform Act, 28 U.S.C. § 1915 (2006).



                                                3